Exhibit 10.24
(BELL MICROPRODUCTS LOGO) [f50776f5077601.gif]
Bell Microproducts, Inc.
Management Incentive Plan Description
Year 2006
The Management Incentive Plan, (“Plan), is established to provide the Chief
Executive Officer, other executive officers, and division heads with a financial
incentive to meet and exceed financial and strategic objectives. The following
is a description of the Plan.

1.   Participation:       The Compensation Committee of the Board of Directors,
(“Committee”), upon the recommendation of the Chief Executive Officer, is
responsible to designate participants in the Plan, approve Plan goals, establish
target incentives and approve Plan payouts.   2.   Performance Targets:      
Performance goals are normally established at the beginning of the year based on
the Annual Operation Plan, and consist of one or more of the following:

  a.   Earnings Per Share, Net Income, Pretax Profit (PTP) or Operating
Contribution.     b.   Return on Equity (ROE), Return on Invested Capital
(ROIC), or Return on Working Capital (ROWC)     c.   Individual Objectives
(MBOs)

Note:

  •   ROE is derived by dividing net income for accounting period by common
shareholder equity.     •   ROIC is derived by taking business unit pretax and
dividing it into Bell Micro’s investment/inter-company loans, including
acquisition interest, to the business unit. At the corporate level, after tax
profit is used instead of pretax profit.     •   ROWC is derived by taking
business unit pretax profit and dividing it into working capital (A/R +Inventory
– AP).

3.   Payment of Incentives:

  a.   Quarterly Advance Payments         At the end of each fiscal quarter
following the financial audit, the financial performance for the quarter will be
compared to the financial plan for the quarter and participants will be paid an
advance of their annual incentive based on the payment schedule shown below in
paragraph 3c below, except that there shall be no advance payments for
achievement above 100% of plan. Incentives will be paid after quarter end
financial results are finalized and the Committee has approved the payments. The
amount of target incentive assigned to each quarter is generally based on the
amount of planned corporate profit for each quarter vs. the total year, and is
as follows:

                                      Q1 05   Q2 05   Q3 05   Q4 05
Quarterly Percentage
    20 %     20 %     25 %     35 %

 



--------------------------------------------------------------------------------



 



Management Incentive Plan Description
Year 2006
Page 2

  b.   Year End Payments         After the financial audit and close of the
year, financial performance for the year will be compared to the financial plan
for the year to determine the amount of incentive the participant earned due to
financial performance. In addition, the accomplishments of each participant’s
individual MBOs will be reviewed to determine the amount of incentive earned for
MBO accomplishment. The total incentive earned for the year, (for financial
performance and MBO performance), less the amount of quarterly advances will be
paid following approval of the Committee.     c.   Payout of incentives for
profit and ROE/ROWC goals is based on the following metric.

          % Of Plan Achieved   % Of Incentive Earned
<80%
    0 %
80%
    25 %
90%
    50 %
100%
    100 %
> 100%
  Same % as overachievement

Use straight-line interpolation between metrics for calculations below 100%
achievement

  d.   Objectives (MBOs):         Objectives must be in writing and approved at
the beginning of the year by the Chief Executive Officer. The written objectives
must include a statement of the objective, the delivery date, and the expected
result (i.e., a definition of how the accomplishment is to be measured). If
there is more than one objective, each will be weighted equally, unless the
objective states otherwise.         Because the actions taken to accomplish most
objectives will generally span several quarters, and payment of the incentive is
for accomplishment of the objective, not accomplishment of individual actions
steps, payout will generally be on an annual basis. However, if in the judgment
of the CEO it is clear that an objective is accomplished before year-end, the
incentive attributable to that objective may be paid following the quarter
during which it was accomplished.

4.   The target incentive for Plan participants who become participants after
the start of the fiscal year will be prorated for the period of time as a
participant.   5.   Participants must be employees of the company on the date
incentives are paid to be eligible for the quarterly or year-end MIP payments.  
6.   The Company, in its sole discretion has the authority to change this plan
at any time, including but not limited to increasing incentive payouts above
target in the event of superior performance; in the event of significant
over-achievement of goals, adjusting payouts to prevent unwarranted “windfalls”,
and make other changes in the Plan or Plan targets that are in the best
interests of the Company.

 



--------------------------------------------------------------------------------



 



Management Incentive Plan Description
Year 2006
Page 3

7.   In the event that the company raises new equity funds during the year,
thereby eliminating interest charges, the financial plan may be adjusted
accordingly.   8.   In the event of an acquisition or divestiture, the Committee
will make a determination as to the impact on the financial plan and may modify
the Plan accordingly.   9.   The Company, in its sole discretion has the
authority to make incentive payments in cash, restricted stock units or a
combination thereof.

 